Exhibit 77(e)(12) Directed Services LLC 1475 Dunwoody Drive, West Chester, PA 19380 June 1, 2010 ING Investors Trust ING Partners, Inc. 7337 E. Doubletree Ranch Rd. 7337 E. Doubletree Ranch Rd. Scottsdale, AZ 85258 Scottsdale, AZ 85258 Ladies and Gentlemen: Pursuant to the Portfolio Management Agreement dated October 24, 1997, as amended, among ING Investors Trust, Directed Services LLC, and T. Rowe Price Associates, Inc. on behalf of ING T. Rowe Price Equity Income Portfolio, a series of ING Investors Trust, and pursuant to the Investment Subadvisory Agreement dated December 14, 2000, as amended, between Directed Services LLC and T. Rowe Price Associates, Inc., on behalf of ING T. Rowe Price Growth Equity Portfolio, a series of ING Partners, Inc. (together, the “Portfolios”), the sub-advisory fees for the Portfolios were reduced on June 1, 2010. By our execution of this letter agreement, we hereby notify you of our intention to lower the annual investment management fee for the Portfolios with a corresponding reduction (the “Reduction”) for the period from June 1, 2010 through May 1, 2012.The Reduction shall be calculated as follows: Reduction 50% x (total aggregated savings in excess of $500,000 as a result of the sub-advisory fee schedule effective June 1, 2010 with respect to ING T. Rowe Price Equity Income Portfolio and ING T. Rowe Price Growth Equity Portfolio pro rata based on each Portfolio’s contribution to the amount saved) [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] June 1, 2010 Pageof 2 Please indicate your agreement to this Reduction by executing below in the place indicated. Very sincerely, /s/Todd Modic Todd Modic Vice President Directed Services LLC Agreed and Accepted: ING Investors Trust (on behalf of ING T. Rowe Price Equity Income Portfolio) By:/s/ Kimberly A. Anderson Kimberly A. Anderson Senior Vice President Agreed and Accepted: ING Partners, Inc. (on behalf of ING T. Rowe Price Growth Equity Portfolio) By:/s/ Kimberly A. Anderson Kimberly A. Anderson Senior Vice President
